Citation Nr: 0717067	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the temporomandibular joint.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active air service from January 1967 to 
January 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2003 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in November 1974 denied a claim of 
entitlement to service connection for temporomandibular (TM) 
joint syndrome.  The veteran did not initiate an appeal of 
that decision to the Board by filing a timely notice of 
disagreement and, consequently, the RO's rating action became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In October 
2002 and thereafter, the veteran-appellant submitted 
additional evidence in an attempt to reopen that claim.  
Although the reasons and bases section of the statement of 
the case furnished by the RO to the appellant in May 2004 
stated that the claim had been reopened, the Board must 
determine whether new and material evidence has been 
presented or secured before considering a claim which was the 
subject of a prior final disallowance.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The issues of entitlement to service connection for PTSD and 
for residuals of a back injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  An unappealed RO decision in November 1974 denied 
entitlement to service connection for disability of the 
appellant's temporomandibular joint.

2.  Evidence added to the record since November 1974 does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for disability of the 
temporomandibular joint and raise a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  An unappealed RO decision in November 1974, which denied 
entitlement to service connection for disability of the 
appellant's temporomandibular joint, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Additional evidence presented and secured since November 
1974 is not new and material, and the claim of entitlement to 
service connection for disability of the appellant's 
temporomandibular joint is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the implementing regulation, codified at 38 C.F.R. § 
3.159 (2006), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the appellant was provided with the notice 
required by the VCAA by a 
letter dated in November 2002 from the RO.  In the VCAA 
notice letters, the veteran was specifically informed by VA 
of the evidence required to reopen and substantiate his claim 
for service connection for disability of the TM joint, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The letter did not 
explicitly request that the veteran provide any evidence in 
his possession that pertains to that claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he was notified of the need to provide such 
evidence as the June 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  In 
November 2004, the veteran informed VA that he had no further 
evidence or argument to submit.  
 
During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  The VCAA notice provided to the veteran 
in November 2002 addressed the necessity for new and material 
evidence as required by the holding in Kent.  

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  As the Board is denying the 
appeal on the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
disability of the TM joint, there can be no possibility of 
any prejudice to the appellant under the holding in Dingess. 
 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications between VA and the veteran over 
the course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See VA rating decision of March 2003, VA 
letter dated in June 2003, the Statement of the Case dated in 
May 2004, and the Supplemental Statement of the Case dated in 
October 2004.  

Regarding VA's duty to assist the veteran, it is noted that 
the appellant and his representative have submitted 
additional evidence in support of the attempt to reopen the 
claim which was the subject of a prior final denial and they 
have not identified any other existing evidence pertinent to 
that issue and requested VA's assistance in attempting to 
obtain such evidence.  

For the reasons stated, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

The Board notes that the TM [temporomandibular] joint is a 
bicondylar joint formed by the head of the mandible and the 
mandibular fossa and the articular tubercle of the temporal 
bone.  A "condyle" is a rounded projection on a bone.  The 
"mandible" is the horseshoe-shaped bone forming the lower 
jaw.  "Fossa" means a trench, channel, or hollow place.  A 
"tubercle" is a rough, rounded eminence on a bone.  See 
Dorland's Illustrated Medical Dictionary 159,  406, 1093, 
1961 (30th ed., 2003). 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c). The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

A regulatory change in the definition of new and material 
evidence applies prospectively to all claims made on or after 
August 29, 2001.  38 C.F.R. § 3.156(a). As the appellant's 
reopened claim was received after that date (in October 
2002), the amended version of the law applies in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claims 
may be evaluated, after ensuring that the duty to assist has 
been met.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

The evidence of record at the time of the prior final denial 
in November 1974 of service connection for a disability of 
the TM joint included the appellant's service medical 
records, his service dental records, his original claim for 
VA disability compensation, and the report by a VA staff 
dentist of an evaluation of the appellant's teeth and mouth.  

The bases of the prior final disallowance of the appellant's 
claim of entitlement to service connection for disability of 
his TM joint were that service connection is not available by 
law for a developmental disorder, the appellant's disability 
of his TM joint was a developmental disorder which pre-
existed his active service.  

The RO's finding of fact in November 1974 that the 
appellant's disability of his TM joint was a developmental 
disorder which pre-existed his active service was based on a 
report in October 1974 by a VA staff dentist that a medical 
evaluation and X-ray study of the appellant had shown no 
history of trauma to the teeth or mouth or of any fracture of 
the TM joint and so a medical/dental finding had been 
rendered that the appellant's complaint of having TM joint 
pain should be considered attributable to a developmental and 
not to an acquired disorder or abnormality.  

The evidence added to the record since November 1974 includes 
statements by the appellant, medical/dental literature 
concerning dysfunction of the TM joint from the National Oral 
Health Information Clearing House of the National Institutes 
of Health [NIH], other medical/dental literature about the 
teeth and gums, and a VA dental clinic treatment note dated 
in October 2003.

All of those items of additional evidence are new in that 
they were not of record in November 1974, but none of the 
additional evidence is material under the provisions of 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

The dental/medical literature from the NIH and other sources 
added to the record since November 1974 is not specific to 
the appellant's case.  The additional evidence consisting of 
dental/medical literature thus does not relate to an 
unestablished fact which would be necessary to substantiate 
the appellant's service connection claim [either that a TM 
joint disorder had its initial onset in service or that the 
underlying condition of a TM joint disorder which pre-existed 
service was worsened beyond normal progression in service) 
and raise a reasonable possibility of substantiating the 
claim under the provisions of 38 C.F.R. § 3.156(a).  

In Sacks v. West, 11 Vet. App. 314, 317 (1998), the Court 
held that medical article and treatise evidence can show a 
link between a current disability and an individual's active 
service when, standing alone, a generic relationship is 
discussed with such a degree of certainty that under the 
facts of the specific case there is at least causality based 
on objective facts rather than an unsubstantiated lay 
opinion.  In the appellant's case, the dental/medical 
literature from the NIH and other sources added to the record 
in aid of his attempt to reopen his service connection claim 
is not considered material because the discussion therein 
does not report that a TM joint disorder is necessarily an 
acquired disorder and should not be considered developmental 
even where there is no history of no trauma or fracture of 
the jaw or the TM joint.  

The Board concludes that the dental/medical literature from 
the NIH and other sources does not relate to any 
unestablished fact necessary to substantiate the appellant's 
service connection claim (such as the likely time of onset or 
etiology of his current TM joint disability) and raise a 
reasonable possibility of substantiating the claim under 38 
C.F.R. § 3.156(a).    

In written statements to VA, the appellant has stated that he 
first had symptoms of a TM joint disability during active 
service and not before, and he disagreed with the 
characterization of his TMJ disorder as developmental.  As a 
layman without training or expertise in dentistry or 
medicine, his medical/dental opinion lacks probative value 
and is, for that reason, not considered material evidence 
which tending to substantiate his claim for service 
connection for a TMJ disability and raise a reasonable 
possibility of substantiating the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The VA treatment note for the appellant's visit to a VA 
dental clinic in October 2003 noted his history of a TM joint 
problem.  At that time, the appellant asked that something be 
done by VA about his problem.  The October 2003 dental clinic 
note contains no information or evidence concerning the 
appellant's TM joints other than that an oral examination of 
the appellant revealed that he had dental caries which 
required the attention of a dentist.  The October 2003 VA 
dental treatment record did not address the medical/dental 
questions of the likely origin and time of onset of the 
appellant's current disability of the TM joint, and so is not 
considered material evidence which might substantiates the 
claim for service connection for a TM joint disability and 
raise a reasonable possibility of substantiating that claim.

In sum, none of the additional evidence is both new and 
material.  The additional evidence is not sufficient to 
reopen the claim for service connection for a disability of 
the TM joint, and so the appeal on that issue must be denied.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); 
Espiritu, Sacks, supra.   

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a disability 
of the TM joint, the appeal on that issue is denied.

REMAND

With regard to the claim of entitlement to service connection 
for PTSD, one claimed in-service stressor of the appellant is 
his presence with other members of his Air Force unit on an 
American Forces base at Bien Hoa, Republic of Vietnam (RVN) 
at times the base was under enemy attack by rocket and mortar 
fire, including at various times while he was stationed there 
(February 4, 1969 to July 10, 1969), in particular during the 
month of February 1969.  He also reported that he was in the 
area of incoming mortar fire and sniper fire while he was 
stationed at Phu Bai (July 11, 1969 to April 30, 1970).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the issue 
was whether the claimed in-service stressor of a veteran-
appellant while he was serving on active duty in the US 
Marine Corps of being exposed to danger by enemy rocket 
attacks at the American Forces air base at Da Nang, RVN, 
should be considered as having been verified by official 
military records which showed that his unit was assigned to 
the Da Nang air base during periods of time in the Vietnam 
era when enemy rocket attacks were occurring there.  The 
Court noted that the appellant in that case was alleging that 
he had experienced a non-combat in-service stressor.  The 
Court held that the veteran-appellant's presence with his 
unit on the base at the time enemy rocket attacks occurred on 
the base corroborated his statement that he had personally 
experienced such attacks.  See Pentecost, supra, at 129.

In this case, in support of his appeal on the issue of 
entitlement to service connection for PTSD, the appellant 
submitted printed-out pages from websites [which ones are not 
clearly identified on the documents] of what may appear to be 
official military records of an Air Force battalion assigned 
to the Bien Hoa base in 1969.  Since the veteran has claimed 
his stressors relate to incoming fire, the RO must attempt to 
obtain corroboration on remand.  

VA's duty to assist the appellant with the development of 
facts pertinent to his claim for service connection for PTSD 
requires an attempt to corroborate his statements concerning 
his alleged in-service stressors, see 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and this case will be remanded for 
that purpose.  It is noted that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relies upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-8 (1994).  

With regard to the appellant's claim of entitlement to 
service connection for residuals of a back injury, post-
service VA treatment records show diagnoses of degenerative 
joint disease [arthritis] of his spine and other 
abnormalities of the spine.  A current back disorder is thus 
shown.   

In support of his claim for service connection for residuals 
of a back injury, the appellant has submitted a statement by 
a man who was his master sergeant during his time in Vietnam 
corroborating his assertion that while performing assigned 
duty in the construction of living quarters for service 
members he fell from a height eight feet to the ground and 
sustained an injury to his back for which he was seen at a 
dispensary.  

In this case, competent medical and lay evidence shows a 
current disability of the appellant's back and a back 
injury sustained in service and, also, indicates that the 
appellant's current back disorder may be associated with 
the injury to his back in service.  See 38 C.F.R. 
§ 3.159(a)(1), (2).   There is no competent medical 
evidence of record addressing the medical question of 
whether his current back disorder(s) may reasonably be 
linked medically to an in-service injury or event.  A 
medical examination and medical opinion are thus needed 
to decide the claim on appeal, see 38 C.F.R. 
§ 3.159(c)(4), and this case will also be remanded for 
that purpose.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), provide that organization 
with the pertinent statements by the 
appellant concerning his claimed in-
service stressors and the documents he 
has submitted to VA in support of his 
claim for service connection for PTSD 
which purport to be copies of official 
military records, and request the JSRRC 
to attempt to verify from official 
military sources the appellant's 
allegations concerning events in the RVN 
occurring on military bases and at 
locations where the unit(s) of the United 
States Air Force of which he was member 
was/were assigned.  The RO must request 
unit/organization information pertaining 
to incoming rocket and mortar fire at 
Bien Hoa, RVN, from February 4, 1969 to 
July 10, 1969, and incoming rocket and 
mortar fire, as well as sniper fire, 
while he was stationed at Phu Bai, from 
July 11, 1969 to April 30, 1970.

2.  Following receipt of the JSRRC's 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the AMC should 
determine whether, under the holding in 
Pentecost, one or more claimed in-service 
stressors of the appellant is/are 
considered to have been verified through 
the corroboration by official military 
records of the statements of record which 
have been made by the appellant 
pertaining to his claimed in-service 
stressors during service in the RVN.  The 
determination reached by the AMC should 
be documented in the appellant's claims 
file.   If no stressor is considered by 
the AMC to have been verified, that 
finding should be stated in writing and 
placed into the claims file.  

3.  In the event that the AMC considers 
that the appellant has one or more 
verified in-service stressor(s), the AMC 
should arrange for the appellant to be 
scheduled for a psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the AMC should inform him or her that 
only the verified history detailed in the 
report by the JSRRC may be relied upon.  
Pursuant to the holding in West, supra, 
if the examiner believes that PTSD is an 
appropriate diagnosis in the appellant's 
case and was caused by an in-service 
stressor, the examiner must identify 
which stressor(s) detailed in the JSRRC's 
report is/are  responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  If the examining 
psychiatrist's diagnosis differs from the 
diagnosis rendered by the examining 
psychologist, the examiner must reconcile 
the differing diagnoses.  

4.  The AMC should also arrange for the 
appellant to be scheduled for an 
orthopedic examination.  It is imperative 
that the examiner review the pertinent 
medical records, including service 
medical records, and other documents in 
the claims file and so note in the 
examination report.  The examiner should 
order any diagnostic studies which he or 
she considers to be indicated by the 
circumstances of the case.  

After a clinical examination of the 
appellant, review of the claims file, and 
review of the reports of any diagnostic 
studies which were ordered and completed, 
the orthopedic examiner should determine 
whether the appellant has a current 
disorder of the back/spine and, if so, 
respond to the following question: Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that the appellant's current back 
disability is etiologically related to an 
incident in or manifestation during the 
veteran's active military service?  

A rationale should be provided by the 
orthopedic examiner for the opinion 
expressed.

5.  The AMC should then re-adjudicate the 
remanded issues based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
S. S. Toth 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


